DETAILED ACTION

INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) filed on 6/10/2021 and 6/11/2021 have been considered by the Examiner. The Examiner notes that US 7,571,122 cited on the IDS filed 6/10/2021 does not have an issue date of 2014-02-04 and does not name Goldman as an inventor as described on the IDS.  Additionally, it is noted that the disclosure in US 7,571,122 is not relevant to the claimed invention.  As such, US 7,571,122 has not been considered by the Examiner.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provide by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.  
Authorization for this Examiner’s amendment was given in a telephone interview with Applicant’s representative, Peter J. Lish, on 27 December 2021.
This application has been amended as follows:

Please amend claim 17 by:
deleting the comma after the phrase “•  a polyolefin” in line three;
and by inserting a period after the phrase “•  a combination of a polyolefin and a polyester” in line 13.

Please amend 21 by:
replacing the last line (i.e. line 3) with the following “years, based on storage of the vessel containing the fluid at 20 °C.”

Election/Restrictions
Claim 14 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 13 April 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  Claims 14-25 are allowed over the prior art.
The closest prior art of record is US 2010/0298738 and US 2013/0041241 both to Felts et al. which teach what is described at paragraphs 28-68 of the final Office Action dated 11 March 2021.  The closest prior art of record does not disclose or suggest a vessel having the claimed three coating or layer arrangement wherein a pH protective coating or layer is arranged between the lumen of the vessel and a barrier coating or layer wherein the pH protective coating or layer exhibits the claimed FTIR absorbance ratio and silicon dissolution rate.  While the grounds of rejection set forth in the final Office Action were predicated on the coating of Felts et al. inherently being the same as the claimed coating, in the declaration of Christopher Weikart filed 9 September 2021, Applicant has objectively demonstrated that coating disclosed by Felts et al. would not necessarily exhibit all the properties of the claimed coating.  As such, Applicant’s arguments effectively overcome the previously pending ground of rejection.  Additionally, an exhaustive search of the applicable prior art has not brought forth any prior art that teaches or suggest the instantly claimed invention.  For these reasons the instantly claimed invention is deemed to be novel and nonobvious over the prior art of record.
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782